Exhibit 10.3


KEANE GROUP, INC.
RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (this “Award Agreement”), is made
effective as of [●], 20[●] (the “Grant Date”), between Keane Group, Inc., a
Delaware corporation (the “Company”), and [●] (the “Participant”).


1.Issuance of Restricted Stock. Subject to the terms and conditions of the Keane
Group, Inc. Equity and Incentive Award Plan (the “Plan”) and the additional
terms and conditions set forth in this Award Agreement, the Company hereby
issues to the Participant [●] shares of Common Stock under the Plan (the
“Shares”). The Shares are subject to certain restrictions as set forth in the
Plan and this Award Agreement. Until the Participant becomes vested in a share
of Restricted Stock, the Shares are referred to herein as “Restricted Stock.”
2.Vesting.
(a)    The Participant shall become vested in the Restricted Stock (but will
remain subject to the terms of this Award Agreement and the Plan) with respect
to 100% of the Restricted Stock on earliest of: (i) the one-year anniversary of
the Grant Date, (ii) the date of the first meeting of the Company's stockholder
at which directors will be elected in the calendar year following the calendar
year in which the Grant Date occurs, (iii) the date the Participant incurs a
Termination without Cause, (iv) the date of the Participant’s death, and (v) the
date of a Change in Control (the applicable date, the “Vesting Date”).
(b)    All unvested Restricted Stock shall be forfeited upon the Participant’s
Termination prior to the Vesting Date for any reason other than without Cause or
due to the Participant’s death.
(c)    For the purposes of this Award Agreement, “Cause” means an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.
3.Dividend and Voting Rights. Upon the Grant Date, the Participant shall be the
record owner of the Restricted Stock unless and until the Shares are forfeited
upon the Participant’s Termination, and as record owner, the Participant shall
be entitled to all rights of a common stockholder of the Company, including,
without limitation, voting rights, if any, with respect to the Restricted Stock;
provided that (a) any cash or in-kind dividends paid with respect to unvested
Restricted Stock shall be withheld by the Company and shall be paid to the
Participant, without interest, only when, and if, the Participant becomes vested
in shares of Restricted Stock becomes vested and (b) the Restricted Stock shall
be subject to the limitations on transfer and encumbrance set forth in this
Agreement and the Plan.
4.Certificates. The Company shall recognize the Participant’s ownership of the
Restricted Stock through uncertificated book entry, another similar method, or
issuance of stock certificates representing the Restricted Stock. Any stock
certificates will be registered in the Participant’s name, bear any legend that
the Committee deems appropriate to reflect any restrictions on transfer, and be
held in custody by the Company or its designated agent until the Participant
becomes vested in shares of Restricted Stock.


1



--------------------------------------------------------------------------------




5.Transferability. The Restricted Stock may not, at any time prior to becoming
vested, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant other than by will or by the laws of descent
and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided, that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
6.Incorporation by Reference. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan and represents that the Participant is familiar
with the terms and provisions thereof. The Participant accepts this Award
subject to all the terms and provisions of the Plan. The Participant hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee, as appropriate, upon any questions arising
under the Plan or this Award Agreement. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Award Agreement, the provisions of the Plan shall govern and control.
7.Securities Representations. The Shares are being issued to the Participant and
this Award Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933 (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 7;
(b)    The Shares must be held indefinitely by the Participant unless (i) an
exemption from the registration requirements of the Securities Act is available
for the resale of such Shares or (ii) the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such Shares and the Company is under no obligation to continue in effect a Form
S-8 Registration Statement or to otherwise register the resale of the Shares (or
to file a “re-offer prospectus”);
(c)    The exemption from registration under Rule 144 will not be available
under current law unless (i) a public trading market then exists for the Common
Stock of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.
8.Capitalized Terms. All capitalized terms used, but not defined herein shall
have the meaning given such term under the Plan.
9.Captions. The captions in this Award Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
10.Entire Agreement. This Award Agreement together with the Plan, as either of
the foregoing may be amended or supplemented in accordance with their terms,
constitute the entire agreement


2



--------------------------------------------------------------------------------




and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersedes all prior communications,
representations and negotiations in respect thereto.
11.Successors and Assigns. The terms of this Award Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of the
rights or obligations under the Award Agreement without the prior written
consent of the Company. The Company may assign its rights and obligations to
another entity which will succeed to all or substantially all of the assets and
business of the Company.
12.Amendments and Waivers. Subject to the provisions of the Plan, the provisions
of this Award Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of each of the parties hereto.
13.Severability. In the event that any provision of this Award Agreement shall
be held illegal or invalid for any reason, such illegality or invalidity shall
not affect the remaining parts of the Award Agreement, and the Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.
14.Signature in Counterparts. This Award Agreement may be signed in
counterparts, each which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
15.Notices. Any notice required to be given or delivered to the Company under
the terms of the Plan or this Award Agreement shall be in writing and addressed
to the General Counsel and the Secretary of the Company at its principal
corporate offices. Any notice required to be given or delivered to the
Participant shall be in writing and addressed to the Participant at the address
listed in the Company’s personnel files or to such other address as the
Participant may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three days after deposit in the United States mail by certified or registered
mail (return receipt requested); one business day after deposit with any return
receipt express courier (prepaid); or one business day after transmission by
facsimile.
16.Governing Law. This Award Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Delaware to be applied.
17.Consent to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally agrees that any action, suit or proceeding, at law or equity,
arising out of or relating to the Plan, this Award Agreement or any agreements
or transactions contemplated hereby shall only be brought in any federal court
of the Southern District of New York or any state court located in New York
County, State of New York, and hereby irrevocably and unconditionally expressly
submits to the personal jurisdiction and venue of such courts for the purposes
thereof and hereby irrevocably and unconditionally waives (by way of motion, as
a defense or otherwise) any and all jurisdictional, venue and convenience
objections or defenses that such party may have in such action, suit or


3



--------------------------------------------------------------------------------




proceeding. Each party hereby irrevocably and unconditionally consents to the
service of process of any of the aforementioned courts.
18.Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AWARD AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AWARD AGREEMENT AND WOULD
NOT ENTER INTO THIS AWARD AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AWARD
AGREEMENT.
[Signature page follows]






4



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the first date set forth above.


 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
Name:
 





[Signature Page to Restricted Stock Agreement]

